Judgment of County Court and final order of justice of the peace reversed, with costs in this court and the courts below to the appellant. Held, that the record shows that upon the return of the precept and again before the issuance of the warrant the defendant tendered the full amount of rent unpaid (including all costs and disbursements), which the petitioner refused to accept, and the proceedings should *926have been dismissed (Matter of Flewwellin v. Lent, 91 App. Div. 430); and also that no proper demand for rent was made by the petitioner. All concurred, except McLennan, P. J., and Kruse, J., who dissented.